11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT
Texas Department of Transportation,             * From the 91st District
                                                  Court of Eastland County,
                                                  Trial Court No. CV-11-42376.

Vs. No. 11-13-00064-CV                           * May 22, 2014

Teresa Renee Abila Lopez et al.,                 * Opinion by Wright, C.J.
                                                   (Panel consists of: Wright, C.J.,
                                                   Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is
error in the judgment below. We hold that the evidence raised an issue of material
fact sufficient to support the trial court’s denial of the Texas Department of
Transportation’s motion for summary judgment on the issue of the existence and the
condition of an alleged drop-off.     We affirm that portion of the trial court’s
judgment. Otherwise, we hold that TxDOT was protected from suit by sovereign
immunity on all other theories of recovery asserted by Appellees against TxDOT,
and we reverse the trial court’s judgment as to those claims and render judgment
dismissing those claims. The costs incurred by reason of this appeal are taxed 50%
against TxDOT and 50% against Teresa Renee Abila Lopez, individually and as
next friend of Gabriella Jolie Abila Lopez, a minor child; Rachel Lopez, individually
and as representative of the Estate of Adam Diaz Lopez, Jr.; and Adam Diaz Lopez,
Sr.